                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   WELLS FARGO BANK, N.A.,            1:19-cv-77-NLH-KMW

                Plaintiff,            OPINION

        v.

   COMMENTS SOLUTIONS, LLC and
   FIRST LEGACY COMMUNITY CREDIT
   UNION,

                Defendants.


APPEARANCES:

ADAM BUSLER
FOX ROTHSCHILD LLP
1301 ATLANTIC AVENUE
SUITE 400
ATLANTIC CITY, NJ 08401

     Attorneys for Plaintiff.

DENISE E. CARLON
KML LAW GROUP, PC
216 HADDON AVENUE
SUITE 406
WESTMONT, NJ 08108

     Attorneys for Defendant First Legacy Community Credit
     Union.

HILLMAN, District Judge

     This action is one for interpleader relief and comes before

the Court on Plaintiff’s motion for interpleader deposit

pursuant to 28 U.S.C. § 1335.    For the reasons discussed below,

contingent upon satisfaction of a condition-precedent,
Plaintiff’s motion will be granted in part; denied in part,

without prejudice; and denied in part.

                              BACKGROUND

       Defendant Comments Solutions LLC (“CS”) is a business

entity maintaining a bank account with Plaintiff Wells Fargo

Bank, N.A. (“Plaintiff” or “Wells Fargo”).     (ECF No. 1 (“Comp.”)

at ¶7).    On June 11, 2018, CS received a wire transfer to its

Wells Fargo account from Defendant First Legacy Bank (“First

Legacy”) in the amount of $134,025.30.     (Comp. at ¶9).   After

the wire was sent, First Legacy contacted Wells Fargo to request

the wire be recalled due to potential fraud, and Wells Fargo

restrained the remaining proceeds in the account, some

$73,187.70, pending further investigation.     See (Comp. at ¶¶10-

11).

       Recognizing that a dispute now exists between CS and First

Legacy regarding proper ownership of the funds at issue, on

January 3, 2019, Plaintiff filed an interpleader complaint with

this Court.    (ECF No. 1).   On March 4, 2019, First Legacy filed

an answer to the complaint and also filed various cross claims

against CS, and a third-party complaint against Michael

Williams, an alleged co-conspirator of CS’s. 1   (ECF No. 7).


1 First Legacy has since dismissed its action against Williams.
(ECF No. 16).


                                   2
First Legacy alleges that Williams and CS hacked or caused

someone to hack into the email account of First Legacy’s Chief

Executive Officer (CEO) and emailed a First Legacy employee

impersonating the CEO, causing an unauthorized wire transfer to

be made to CS’s Wells Fargo account.     (ECF No. 7 at 4, ¶1).

After initiating the fraudulent transfer, First Legacy alleges

that CS or Williams withdrew more than $60,000 before Plaintiff

could restrain the assets.    (ECF No. 7 at 5, ¶2).   Wells Fargo

requested that CS permit it to remit the restrained funds to

First Legacy, but CS refused.     (Comp. at ¶12).

     CS has not answered Plaintiff’s complaint or otherwise

appeared in this action.    Therefore, on March 14, 2019,

Plaintiff requested the Clerk enter default against CS, which

the Clerk entered the following day.     (ECF No. 11).

     On April 15, 2019, Plaintiff filed the present motion for

interpleader deposit.    (ECF No. 13).   Plaintiff’s motion seeks

an order: (1) permitting it to deposit the funds at issue into

the Registry of this Court; (2) dismissing and discharging it

from this action; and (3) awarding it reasonable attorneys’ fees

and costs.   (ECF No. 13 at 1).    Alternatively, Plaintiff seeks

an order permitting it to deliver the funds at issue to First

Legacy.   (Id.).   Neither Defendant has opposed Plaintiff’s

motion.



                                   3
                            DISCUSSION

        A. Subject matter jurisdiction

     Plaintiff asserts that this Court may exercise subject

matter jurisdiction pursuant to 28 U.S.C. § 1335 and 28 U.S.C. §

2361.

     28 U.S.C. § 1335(a) provides that district courts shall

have “original jurisdiction of any civil action of interpleader”

filed by any person, firm, corporation, association, or society

“having in his or its custody or possession money or property of

the value of $500 or more” if

     (1) [t]wo or more adverse claimants, of diverse
     citizenship as defined in subsection (a) or (d) of
     section 1332 of this title, are claiming or may claim
     to be entitled to such money or property. . . . ; and
     if

     (2) the plaintiff has deposited such money or property
     or has paid the amount . . . into the Registry of the
     court, . . . or has given bond payable to the clerk of
     the court in such amount and with such surety as the
     court or judge may deem proper[.]

28 U.S.C. § 1335(a).

     Here, Plaintiff possesses more than $73,000, all of which

is at issue in this action, thereby satisfying the amount in

controversy requirement of § 1335(a).    Likewise, Plaintiff

satisfies § 1335(a)(1).   CS is a limited liability company and

its only member, Michael Williams, is a citizen of New Jersey,




                                 4
rendering CS a citizen of New Jersey. 2     First Legacy is a state-

chartered credit union, chartered in the state of North

Carolina, with its principal place of business within that

state, rendering it a citizen of North Carolina. 3     As such,

diversity of citizenship exists amongst the claimants to the

proffered funds and § 1335(a)(1) is therefore satisfied.

     The final prerequisite to establishing this Court’s subject

matter jurisdiction presents as far more complicated.      Plaintiff

has not yet satisfied § 1335(a)(2), which requires it to deposit

such money or property into the Registry of the Court or

otherwise deposit a bond payable to the Clerk of the Court in

the full amount at issue into the Court’s Registry prior to

brining an interpleader action.       As the Third Circuit has noted,



2 The citizenship of an LLC is determined by the citizenship of
each of its members, see Zambelli Fireworks Mfg. Co. v. Wood,
592 F.3d 412, 418 (3d Cir. 2010); Lincoln Ben. Life Co. v. AEI
Life, LLC, 800 F.3d 99, 102 (3d Cir. 2015). The Court relies
upon the undisputed representations made about CS’s and
Williams’ citizenship in deciding the present motion.

3 “A business organized as a corporation, for diversity
jurisdiction purposes, is ‘deemed to be a citizen of any State
by which it has been incorporated’ and, since 1958, also ‘of the
State where it has its principal place of business.’ §
1332(c)(1). State banks, usually chartered as corporate bodies
by a particular State, ordinarily fit comfortably within this
prescription.” Wachovia Bank v. Schmidt, 546 U.S. 303, 306
(2006). The Court relies upon the undisputed representations
regarding First Legacy’s citizenship for purposes of deciding
the present motion.


                                  5
“[a] proper deposit or bond is a jurisdictional prerequisite to

bringing an [action in] interpleader.”    U.S. Fire Ins. Co. v.

Asbestospray, Inc., 182 F.3d 201, 210 (3d Cir. 1999) (citing 28

U.S.C. § 1335(a)(2) (1994); In re Sinking of M/V Ukola, 806 F.2d

1, 5 (1st Cir. 1986).   As explained by Wright & Miller, the

     language of the interpleader act indicates that it is
     a condition on jurisdiction under the statute that the
     stakeholder deposit with the Registry of the court the
     money or property that is the subject of the multiple
     claims, or that the stakeholder give a bond in a
     sufficient amount to insure compliance with any future
     order or judgment of the court in the action. The
     case will not proceed unless this jurisdictional
     requirement is satisfied[.]

Charles Allen Wright & Arthur R. Miller, Federal Practice &

Procedure § 1716 (3d ed. 2001) (internal footnotes omitted).

     Problematically, our Local Civil Rules explicitly prevent

such deposits without a court order: “No money shall be sent to

the Court or its officers for deposit into the Court’s Registry

without a court order by the Judge assigned to the case.”    L.

Civ. R. 67.1(a)(1)(A); United States Life Ins. Co. in City of

New York v. Holtzman, 723 F. App’x 141, 145 (3d Cir. 2018)

(citing L. Civ. R. 67.1(a)(1)(A)) (“Under the local rules,

[interpleading plaintiff] could not have deposited the funds

absent a court order to do so.”).    Therefore, our Local Civil

Rules directly conflict with the interpleader statute’s

jurisdictional prerequisite.



                                 6
     Faced with a similar situation, another Court within this

District decided not to dismiss an action for lack of subject

matter jurisdiction but instead decided to permit Plaintiff an

opportunity to perfect jurisdiction by depositing the funds at

issue with the Court’s Registry.       U.S. Life Ins. Co. in the City

of New York v. Holtzman, No. 14-cv-00113, 2014 WL 5149707, at *4

(D.N.J. Oct. 14, 2014) (Wolfson, C.J.) (“I do not find that this

case should be dismissed for U.S. Life’s failure to deposit the

disputed funds; rather, the Court is directing U.S. Life to

deposit $109,430.76 into the Registry of the Court.”).      The

defendant appealed, arguing that “jurisdiction was lacking

because U.S. Life failed to deposit the funds at issue into the

Registry at the time the complaint was filed” and that the

district court erred by permitting the plaintiff to cure its

deficiency instead of dismissing the action.      Holtzman, 723 F.

App’x at 145.   The Third Circuit, in affirming the district

court, found that

     under the circumstances of this case, the District
     Court properly allowed U.S. Life to perfect
     jurisdiction.

     Under the local rules, U.S. Life could not have
     deposited the funds absent a court order to do
     so. See N.J. Local Civ. R. 67.1(a)(1)(A). Having
     determined that interpleader was proper, the District
     Court conditioned its October 14, 2014 order denying
     the motion to dismiss, and granting the cross-motion
     for interpleader relief, upon U.S. Life depositing the
     $109,430.76 into the Court’s Registry. See Auto Parts


                                   7
      Mfg. Miss., Inc. v. King Const. of Houston, LLC, 782
      F.3d 186, 194 (5th Cir. 2015) (noting that, in “the
      first stage of interpleader,” the court only is
      concerned with whether the jurisdictional requirements
      have been met – “whether multiple claims have been
      asserted, or may be asserted, against a disinterested
      stakeholder, not whether those claims have merit.”).
      Once U.S. Life responded to the Court’s directive to
      deposit, the District Court had subject matter
      jurisdiction: its order discharging U.S. Life took
      effect, and it properly considered the merits of the
      adverse claims to the funds.

Id.

      Guided by Holtzman, this Court will Order Plaintiff to

deposit the funds at issue with the Court’s Registry within ten

(10) days of this Opinion, and will condition its exercise of

subject matter jurisdiction in this action upon Plaintiff’s

compliance with that Order.   Once that condition-precedent is

satisfied, this Court will exercise subject matter jurisdiction

over Plaintiff’s action pursuant to 28 U.S.C. § 1335, as this

matter involves money or property valued above $500 and

diversity of citizenship exists amongst the claimants.

        B. Legal Standard

      There are two sources of interpleader relief in federal

court: statutory interpleader under 28 U.S.C. § 1335, and rule

interpleader under Federal Rule of Civil Procedure 22.

Stonebridge Life Ins. Co. v. Kissinger, 89 F. Supp. 3d 622, 625

(D.N.J. 2015).   Plaintiff brings this interpleader action under

the interpleader statute.   See (ECF No. 1 at 1) (indicating


                                 8
Plaintiff was bringing this action under 28 U.S.C. §§ 1335).

Interpleader allows “a party who fears being exposed to the

vexation of defending multiple claims to a limited fund or

property that is under his control a procedure to settle the

controversy and satisfy his obligation in a single proceeding.”

Charles Allen Wright & Arthur R. Miller, Federal Practice &

Procedure § 1704 (3d ed. 2001).         Thus, as a result of an

interpleader action, “‘[t]he competing claimants are left to

litigate between themselves,’ while the stakeholder is

discharged from any further liability with respect to the

subject of the dispute.”   Stonebridge Life Ins. Co., 89 F. Supp.

at 625-26 (quoting Metro. Life Ins. Co. v. Price, 501 F.3d 271,

275 (3d Cir. 2007)).

     An interpleader action usually proceeds in two stages.          Id.

at 626.   First, the Court must determine whether the

interpleader complaint was properly brought and whether to

discharge the stakeholder from further liability to the

claimants.   Id.   Second, the Court must determine the rights of

the claimants to the funds.   Id.        With respect to the first

stage, “[t]he key prerequisite . . . is that there be two or

more claimants to the fund who are ‘adverse’ to each other.”

Id. (quoting New Jersey Sports Prod., Inc. v. Don King Prod.,

Inc., 15 F. Supp. 2d 534, 539 (D.N.J. 1998)) (citing Charles A.



                                    9
Wright & Arthur R. Miller & Mary Kay Kane, Federal Practice and

Procedures § 1705).    “This requirement is not met where (a) one

of the claims clearly is devoid of substance; (b) one of the

claimants is under the control of the stakeholder or has dropped

his claim, such that the fear of multiple liability is baseless;

or (c) the claims are not asserted against the same fund, or the

stakeholder may be liable to both claimants.”   Id. (quoting

Allstate Settlement Corp. v. United States, No. 07–cv-5123, 2008

WL 2221897, at *3 (E.D. Pa. May 28, 2008)).

       C. Analysis

          1. Whether Plaintiff’s Interpleader Action Is Proper

     Plaintiff asserts that it is a disinterested party in the

Defendants’ dispute.   Plaintiff represents that it simply serves

as the financial institution at which the funds at issue are

held, and otherwise, has no relation to this action.   First

Legacy alleges that CS defrauded it and that the funds at issue

are the reminisce of monies obtained through fraudulent means.

CS has not appeared in this action and therefore, has not

responded to the allegations against it.   Plaintiff represents

that it requested CS’s permission to release the remaining funds

to First Legacy and that CS denied that request.   As such, there

is a genuine dispute as to which Defendant is entitled to the

funds at issue.



                                 10
     In light of the facts presented, the Court finds that

Plaintiff is a disinterested party and therefore, an appropriate

interpleader plaintiff.   If the Court finds that CS in fact

defrauded First Legacy, then the funds at issue would be

payable, in all likelihood, to First Legacy.      Alternatively, if

the Court finds that First Legacy was not defrauded, then the

funds at issue may belong to CS.       In either event, ownership of

the funds is a matter to be determined later.      Because ownership

is to be determined at a later date, Plaintiff is not in a

position to deliver any portion of the funds to either Defendant

until such time as that issue is decided, as doing so would

expose Plaintiff to the potential for duplicative liability.

The Court therefore finds this interpleader action appropriate.

Notably, First Legacy does not object to Plaintiff’s request for

interpleader relief and CS has not appeared in this case.      As

such, this Court will grant Plaintiff interpleader relief and

discharge Plaintiff from further participation in this matter,

conditioned upon its timely deposit of the funds at issue into

the Court’s Registry.

          2. Entitlement to the Funds

     Presently, CS has not appeared in this case and the Clerk

has entered default against it.    See (ECF No. 11).    Neither

Plaintiff nor First Legacy have moved to convert the entry of



                                  11
default into a default judgment.      Until such time as this Court

fully and finally adjudicates CS’s rights to the funds at issue

– either on the merits or by way of default judgment – the Court

reserves any determination as to which Defendant is entitled to

the funds at issue. 4   See Wells Fargo Bank, N.A. v. Standard

Chartered Bank, No. 2:17-cv-2039-KM-JBC, 2018 WL 3201794, at *3

(D.N.J. June 29, 2018) (quoting Nationwide Mutual Fire Ins. Co.

v. Eason, 736 F.2d 130, 133 n.6 (4th Cir. 1984)) (“Clearly, if

all but one named interpleader defendant defaulted, the

remaining defendant would be entitled to the fund.”); Id.

(citing Standard Ins. Co. v. Asuncion, 43 F. Supp. 3d 1154, 1156

(W.D. Wash. 2014)) (“The court may accordingly, in its

discretion, grant default judgment against the non[-]appearing

interpleader defendants where the remaining claimants

demonstrate their entitlement to the funds and do not dispute

the respective distributions.”).

          3. Whether Plaintiff Is Entitled To An Award Of
             Attorneys’ Fees And Costs

     “The prevailing principle in interpleader actions brought

in the federal courts, whether under the interpleader statute or

under Fed. R. Civ. P. 22, is that it is within the discretion of


4 For this reason, the Court will deny Plaintiff’s motion to the
extent it seeks, as an alternative remedy, an Order permitting
it to deliver the funds at issue to First Legacy.


                                 12
the court to award the stakeholder costs, including reasonable

attorneys fees, out of the deposited fund.”   Prudential Ins. Co.

of Am. v. Richmond, No. 06-cv-525, 2007 WL 1959252, at *4

(D.N.J. July 2, 2007), aff’d, 336 Fed. App’x 232 (3d Cir. 2009).

“A court has the discretion to award to an interpleader

plaintiff attorneys fees and costs if the plaintiff is (1) a

disinterested stakeholder, (2) who had conceded liability, (3)

has deposited the disputed funds with the court, and (4) has

sought a discharge from liability.”   Metro. Life Ins. Co. v.

Kubichek, 83 Fed. App’x. 425, 431 (3d Cir. 2003) (citation

omitted).   “Because the stakeholder ‘is considered to be helping

multiple parties to an efficient resolution of the dispute in a

single court,’ courts find that the stakeholder attorney’s fees

are justified.”   Banner Life Ins. Co. v. Lukacin, No. 13-cv-

6589, 2014 WL 4724902, at *3 (D.N.J. Sept. 22, 2014) (citing

Frontier Ins. Co. v. Mission Carrier, Inc., No. 91-cv-5151, 1992

WL 209299, at *2 (D.N.J. Aug. 24, 1992)).

     The Court will allow Plaintiff to seek reimbursement of its

reasonable legal fees and costs contingent upon its depositing

of the funds at issue into the Court’s Registry in a timely

manner.   Plaintiff is a disinterested stakeholder, concedes

liability, and seeks a discharge from any further liability.    It




                                13
therefore meets the requisite factors for an award of attorneys’

fees and costs.

     While the Court notes that Plaintiff submitted a

certification of counsel, attaching to it copies of the various

fees and costs incurred by Plaintiff in pursuing this action,

the Court is not presently satisfied that the matter is ripe for

adjudication.   First, as noted above, Plaintiff has not yet

fully complied with the statutory prerequisites for interpleader

relief.   As such, any consideration of Plaintiff’s fee

application must be postponed until it has complied with the

contingency set forth in this Opinion.

     Furthermore, it is unclear whether First Legacy has

consented to or may otherwise seek to later object to

Plaintiff’s request for fees and costs.   While Plaintiff

suggests that First Legacy “does not object to Wells Fargo’s

entitlement to and/or award of $6,212.07 of fees and costs to be

deducted from the” funds at issue (ECF No. 13-1 at 7), in

another context, Plaintiff represents that “First Legacy has

indicated [it] has tentatively agreed to Wells Fargo deducting

its attorneys’ fees and costs from the [funds] prior to delivery

same to First Legacy[.]”   (Id. at n.7) (emphasis added).   By

requiring Plaintiff to submit an independent request for fees

and costs, Defendants will have an opportunity to more fully



                                14
inform the Court of their position on Plaintiff’s request.    The

Court finds this way forward most appropriate under the

circumstances.

                            CONCLUSION

     For the reasons expressed above, and conditioned upon

Plaintiff depositing $73,187.70 into the Registry of the Court

within ten (10) days of this Opinion, the Court will grant

Plaintiff’s motion for interpleader relief (ECF No. 13) in part;

deny it in part, without prejudice; and deny it in part.   To the

extent Plaintiff moves for an Order permitting it to deposit the

funds at issue into the Registry of this Court, the motion will

be granted.   To the extent Plaintiff moves for an Order

dismissing it from this action, the motion will be granted.      To

the extent Plaintiff moves for an award of reasonable attorneys’

fees and costs, its motion will be denied, without prejudice.

Finally, to the extent Plaintiff seeks an order permitting it to

deliver the funds at issue to First Legacy, the motion will be

denied.

     An appropriate Order will follow.



Date: December 17, 2019               s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                                15
